IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-60433
                          Summary Calendar


VERONICA MCCALLUP

                Plaintiff - Appellant

     v.

TOMIE GREEN; GIA MCLEOD; JOHN DOE, Lawyer for Smith County;
DANNYE HUNTER; STATE OF MISSISSIPPI

                Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-173-WS
                       --------------------
                          October 9, 2002

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Veronica McCallup, prisoner # K1256, appeals the district

court’s dismissal of her civil rights complaint.    See 28 U.S.C.

§ 1915(e)(2)(B)(i), (ii).   McCallup’s argument that the Prison

Litigation Reform Act does not apply to her case is unconvincing.

See 42 U.S.C. § 1997e.   The district court did not err in

dismissing McCallup’s denial-of-access-to-courts claim for lack

of jurisdiction.    See District of Columbia Court of Appeals v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60433
                                  -2-

Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413, 415-16 (1923).     Because McCallup’s conspiracy

claim was conclusory, the district court did not abuse its

discretion in dismissing the claim as frivolous.     28 U.S.C.

§ 1915(e)(2)(B)(i); see Babb v. Dorman, 33 F.3d 472, 476 (5th

Cir. 1994).     The district court properly dismissed McCallup’s

wrongful-incarceration claim for failure to state a claim.       Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994); 28 U.S.C.

§ 1915(e)(2)(B)(ii).

     McCallup’s appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Accordingly, McCallup’s appeal is DISMISSED.   See 5TH CIR.

R. 42.2.    This court recently has cautioned McCallup that because

of her accumulation of strikes for purposes of 28 U.S.C.

§ 1915(g), she may not proceed in forma pauperis in any civil

action or appeal filed while she is incarcerated or detained in

any facility unless she is in imminent danger of serious physical

injury.     See 28 U.S.C. § 1915(g); McCallup v. Musgrove,

No. 02-60233 (5th Cir. Aug. 20, 2002) (unpublished); McCallup v.

Mississippi Dep’t of Corrections, No. 02-60243 (5th Cir. Aug. 20,

2002) (unpublished).     McCallup is hereby further cautioned that

the prosecution of additional frivolous appeals will invite the

imposition of additional sanctions.     Therefore McCallup should

review any pending appeals to determine whether they raise

frivolous issues.
                         No. 02-60433
                              -3-

    APPEAL DISMISSED; THREE-STRIKES BAR NOTED; SANCTION WARNING

ISSUED.